Name: Council Decision (CFSP) 2019/95 of 21 January 2019 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Decision
 Subject Matter: Europe;  international security;  civil law;  international affairs;  European construction;  international law
 Date Published: 2019-01-22

 22.1.2019 EN Official Journal of the European Union L 19/7 COUNCIL DECISION (CFSP) 2019/95 of 21 January 2019 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 March 2014, the Council adopted Decision 2014/145/CFSP. (1) (2) Following the death of a designated person, the Council considers that the entry for this person should be deleted from the Annex to Decision 2014/145/CFSP. (3) Decision 2014/145/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2014/145/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 21 January 2019. For the Council The President F. MOGHERINI (1) Council Decision 2014/145/CFSP of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (OJ L 78, 17.3.2014, p. 16). ANNEX The entry concerning the following person is deleted from the list set out in the Annex to Decision 2014/145/CFSP: 150. Iosif (Joseph) Davydovich KOBZON